Order entered February 11, 2015.




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-14-01371-CV

                 KEITH WAGONER AND DARRON WILSON, Appellants

                                                V.

                                DALLAS TEXAS, ET AL, Appellees

                          On Appeal from the 298th Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. TX-13-31197

                                             ORDER
       Before the Court is appellant Darron Wilson’s January 22, 2015, motion. To the extent

his motion asks this Court to provide him with legal counsel, the motion is DENIED. Our

records show Mr. Wilson included a request for pro bono assistance when he filed his affidavit

of indigency on January 23, 2015. This Court forwarded Mr. Wilson’s request to the State Bar of

Texas Appellate Section Pro Bono Committee for their consideration.

       To the extent his motion asks for an extension of time to file his brief, the motion is

GRANTED. We ORDER Appellant Wilson’s brief be filed no later than THIRTY DAYS from

the date of this Order.

                                                       /s/   CRAIG STODDART
                                                             JUSTICE